Title: To Benjamin Franklin from Isaac Hunt, 12 November 1771
From: Hunt, Isaac
To: Franklin, Benjamin


Honored Sir,
Philadelphia November 12th: 1771
As the Letter I wrote to you by the Packet might not get safe to Hand, I take the Liberty, by this opportunity, to acquaint you, that the Attorney General of Bermudas is dead; and to sollicit your good offices to procure me, if possible, that Law-Department.
The great Number of our Profession at present in Philadelphia, and the Scarcity of Business, arising from the Non-Importation Agreement, make my Application for an Appointment to that Station absolutely necessary at this Time; and as I am sensible you delight in Acts of Beneficence, I entertain the pleasing Hopes of being favored in this Business with your Interest and Patronage. Mrs. Hunt joins me in Respects to you, and I am, as I have ever been, since I had the Honor of knowing you, With Esteem Your real and obliged Friend
Isaac Hunt.
 Addressed: To / Benja. Franklin Esqr. LLD. FRS / London / per favor of / Capt. Falconer